Citation Nr: 1811044	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-07 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD) and major depressive disorder.  

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for neuropathy of the upper extremities.

7.  Entitlement to service connection for radiculopathy of the upper extremities.

8.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities and medications taken for service-connected disabilities.

9.  Entitlement to service connection for fibromyalgia.

10.  Entitlement to service connection for bilateral hearing loss disability.

11.  Entitlement to service connection for loss of memory and concentration, to include as secondary to service-connected traumatic brain injury and headaches.

12.  Entitlement to service connection for a bilateral eye disability.

13.  Entitlement to service connection for a bilateral shoulder disability.

14.  Entitlement to service connection for arthralgia.

15.  Entitlement to service connection for vertigo and dizziness, to include as secondary to service-connected traumatic brain injury and headaches.

16.  Entitlement to service connection for sleep apnea.

17.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to medications taken for service-connected disabilities.

18.  Entitlement to an initial rating in excess of 10 percent for a traumatic brain injury.

19.  Entitlement to an initial compensable rating for sinusitis.

20.  Entitlement to an initial compensable rating for rhinitis.



REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Sister


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran had active service from April 2000 to June 2003.

The claims on appeal come before the Board of Veterans' Appeals (Board) on appeal from November 2010 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Other issues have been added for the limited jurisdiction purpose of remanding to issue a statement of the case.  

In November 2015, the Veteran and his sister testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for a cervical spine disability, a psychiatric disability, a right ankle disability, a low back disability, a bilateral knee disability, erectile dysfunction, fibromyalgia, bilateral hearing loss, loss of memory and concentration, a bilateral eye disability, a bilateral shoulder disability, arthralgia, vertigo and dizziness, sleep apnea, and GERD; entitlement to initial compensable ratings for sinusitis and rhinitis; and entitlement to an initial rating in excess of 10 percent for a traumatic brain injury are REMANDED to the Agency of Original Jurisdiction for additional action.


FINDING OF FACT

During the November 2015 hearing, prior to the promulgation of a decision on those claims, the Veteran withdrew from the appeal the claims of entitlement to service connection for neuropathy of the upper extremities and service connection for radiculopathy of the upper extremities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal on the claim of entitlement to service connection for neuropathy of the upper extremities are met.  U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017). 

2.  The criteria for withdrawal of the substantive appeal on the claim of entitlement to service connection for radiculopathy of the upper extremities are met.  U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012),  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Either an appellant or the authorized representative may request withdrawal.  38 C.F.R. § 20.204 (2017).

During the November 2015 videoconference hearing before the undersigned Veterans Law Judge, prior to the promulgation of a decision in this case, the Veteran indicated he wanted to withdraw the appeal of the claims of entitlement to service connection for neuropathy of the upper extremities and service connection for radiculopathy of the upper extremities.  Consequently, with regard to those claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those claims and they must be dismissed. 


ORDER

The appeal on the claim of entitlement to service connection for neuropathy of the upper extremities is dismissed.

The appeal on the claim of entitlement to service connection for radiculopathy of the upper extremities is dismissed.


REMAND

The Board regrets the delay that will result from remanding rather than initially deciding the remaining claims, but additional action is necessary before the Board can proceed.  

 VA provided the Veteran VA examinations during the course of this appeal, but the reports of those examinations are not complete to decide the claims for service connection for cervical spine, psychiatric, low back, bilateral knee, and right ankle disabilities.  The reports include opinions on the etiology of the claimed disabilities, but none contemplates the Veteran's reported history of lay-observable medical complaints.  During the hearing, the Veteran elaborated on why he believes the claimed disabilities are related to service, testimony that an examiner must review before opining regarding any relationship to service.

August 2014 and November 2015 rating decision denied service connection for erectile dysfunction, fibromyalgia, bilateral hearing loss, loss of memory and concentration, a bilateral eye disability, a bilateral shoulder disability, arthralgia, vertigo and dizziness, sleep apnea, and GERD; established service connection for sinusitis and rhinitis, and assigned initial 0 percent ratings; and established service connection for traumatic brain injury, and assigned an initial 10 percent rating.  In documents received in September 2014 and February 2016, the Veteran expressed disagreement with the denials of service connection and initial ratings assigned.  To date, the RO has not issued a statement of the case in response to these filings.  Therefore, those issues must be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these claims are REMANDED for the following action:

1.  Issue a statement of the case addressing the claims of entitlement to service connection for erectile dysfunction, including as secondary to service-connected disabilities and the medications taken for service-connected disabilities; fibromyalgia; bilateral hearing loss disability; loss of memory and concentration, including as secondary to service-connected traumatic brain injury and headaches; a bilateral eye disability; a bilateral shoulder disability; arthralgia; vertigo and dizziness, including as secondary to service-connected traumatic brain injury and headaches; sleep apnea; and GERD, including as secondary to the medication taken for service-connected disabilities; and entitlement to increased ratings for traumatic brain injury, rhinitis, and sinusitis.  Notify the Veteran of his appeal rights and that if he wants appellate review of those issues, he must submit a timely substantive appeal.  If a timely substantive appeal is received, return those issues to the Board. 

2.  Schedule the Veteran for a VA examination of the cervical spine, low back, right ankle, and knees.  The examiner must review all pertinent documents in the claims file, including the service medical records, November 2015 hearing testimony, and VA examination reports.  The examiner should record in detail the Veteran's reported history of symptoms associated with the claimed disabilities and in-service jumps during and after airborne training.  The examiner should diagnose all cervical spine, low back, right ankle, and bilateral knee disabilities found or shown during the pendency of the appeal.  Accepting as competent any reports of lay-observable symptoms, the examiner should offer an opinion as to whether each low back, cervical spine, right ankle, and bilateral knee disability is at least as likely as not (50 percent or greater probability) related to active service, including in-service airborne training, a fight, and a head injury.  If there is another more likely etiology for any of the claimed disabilities, the examiner should so state.

3.  Schedule the Veteran for a VA mental disorders examination with a psychologist or psychiatrist.  The examiner must review all pertinent documents in the claims file, including the service medical records, November 2015 hearing testimony, and August 2015 VA examination reports, one of which notes that the Veteran had a long history of volatile behavior, and confirm that review in the report.  The examiner should record in detail the Veteran's reported history of mental disorder symptoms during and after service.  The examiner should diagnose all mental disorders found and provide a complete multiaxial diagnosis.  The examiner should specifically state whether or not each criterion for a diagnosis of PTSD is met.  Accepting as competent any reports of lay-observable symptoms, the examiner should opine whether each psychiatric disability found is at least as likely as not (50 percent or greater probability) related to active service, including in-service airborne training, a fight, a head injury, and a mental health visit.  The examiner should also opine whether any psychiatric disorder is at least as likely as not (50 percent or greater probability) proximately due to, the result of, or aggravated (permanently increased in severity beyond the natural progress of the disorder) by, a service-connected traumatic brain injury.  The examiner should further opine whether it is at least as likely as not (50 percent or greater probability) that PTSD is a result of a personal assault during service.  The examiner should further opine whether it is at least as likely as not (50 percent or greater probability) that PTSD is a result of fear of hostile military or terrorist activity during service.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. §  3.304 (f)(3) (2017).  The examiner should provide a rationale for each opinion expressed.  

4.  Then, readjudicate all claims properly perfected for appellate review.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


